Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 02/28/2022 has been entered.
Status of the Claims
Claims 1-2, 7-10, and 15 are pending. 
Examiner’s Amendment
An examiner's amendment is applied to Claim 8 as follows:
8 (currently amended) A computer program stored in a non-transitory recording medium readable by a computer, for permitting the speech recognition method of claim 1 to be executed by using the computer. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Allowable Subject Matter
For this reason, Claims 1-2, 7-10, and 15 are allowed over the prior arts. 
Claim 9 recites a speech recognition device configured to recognize a series of spoken utterance signals, the speech recognition device comprising: 
a converter configured to convert the series of spoken utterance signals to a text item; 
a first processor configured to extract a discordant named-entity discordant with a parent domain inferred from the text item; 
3Attorney Docket No. 3130-3145a second processor configured to calculate, based on calculation of a distance between a term representing the parent domain and each candidate word associated with the discordant named-entity, probabilities with respect to each candidate word associated with the discordant named-entity; and 
a selector configured to modify, based on the calculated probabilities, the discordant named-entity in the text item to one candidate word selected from the candidate words associated with the discordant named-entity, 
wherein the first processor includes: 
a second analyzer configured to analyze one or more main named-entities from the text item to infer the parent domain with respect to the text item; and 
an extractor configured to extract, as the discordant named-entity, from the one or more main named-entities, a main named-entity that is at odds with a context of the parent domain, 

wherein the second processor includes: 
a second calculator configured to calculate a distance between the term representing the parent domain and each candidate word associated with the discordant named-entity in a vector space generated by a word embedding method; 
a third calculator configured to calculate, based on the distance, a weight value with respect to each candidate word associated with the discordant named-entity; and 
a fourth calculator configured to apply the weight value to each corresponding candidate word associated with the discordant named-entity to produce an adjusted probability with respect to each candidate word associated with the discordant named-entity, 
wherein the third calculator is configured to produce a higher weight value for a candidate word associated with the discordant named-entity as the distance between the candidate word associated with the discordant named-entity and the term representing the parent domain decreases.
Claim 1 recites a corresponding speech recognition method. 
According to the specification, US 2020/0020327 A1 at ¶112, second processor 143 may include a second calculator 153-1, a third calculator 153-2, and a fourth calculator 153-3.
Further, US 2020/0020327 A1 at ¶119, when a first processor 152 extracts a word discordant with parent domain (e.g., Yonghwa discordant with parent domain weather) as a discordant named-entity, second processor 153 calculates a distance between the term 
US 2020/0020327 A1 at ¶120, based on the adjusted probabilities, select the discordant named-entity in the text item as one of the candidate words associated with the discordant named-entity, and may modify the discordant named-entity in the text item to a candidate word associated with the discordant named-entity that has the highest probability calculated by the second processor 153 (adjusted probability). From the example previously described, the selector 154 may modify the discordant named-entity “Yŏnghwa” to the discordant named-entity candidate word with the highest adjusted probability, “Yŏngha”.
US 2020/0020327 A1 at ¶121, according to resulting probabilities calculated based on word embeddings, the named-entity in a sentence that is discordant with the parent domain may be modified to the named-entity discordant with the parent domain to improve speech recognition processing performance.
In Gao, the word “methamphetamine” is a word used often in the medical field (i.e., medical domain). US 2017/0011289 A1 at ¶32. However, “methamphetamine” is a rare word not often used across the general population and such relatively infrequent usage having 
Therefore, when encountering a rare word “methamphetamine” used outside of medical field domain and therefore discordant with a parent domain like “drug” per US 2017/0011289 A1 at ¶59, Gao leverages both morphological analysis of candidate words “meth”, “amphetamine”, “amphetamines”, and “dextroamphetamine” using equation 5 and contextual information “…methamphetamine has dangerous effects on the body as it can increase…” using equation 6 to modify “methamphetamine”.
According to equation 5 
    PNG
    media_image1.png
    25
    124
    media_image1.png
    Greyscale
 US 2017/0011289 A1 at ¶49, s(wt, w) is the edit distance between wt (“methamphetamine”) and a candidate word (e.g., “meth” or “dextroamephetamine”) per US 2017/0011289 A1 at ¶53, 
    PNG
    media_image2.png
    33
    277
    media_image2.png
    Greyscale
 and “methamphetamine” may be modified into “dangerous” (which is associated with meth or drug in the drug domain) according to the equation US 2017/0011289 A1 at ¶50: 
    PNG
    media_image3.png
    27
    145
    media_image3.png
    Greyscale
where vwI is calculated as a weighted sum of representations from the contextual information branch and the morphological knowledge branch where c1 and c2 are functions of wt (i.e., “methamphetamine”) dependent on word frequency (i.e., rare word “methamphetamine” frequently occurs in medical domain but rarely used in drug domain).
In order to teach the aforementioned limitations of the amended claims 1 and 9, Gao has to teach calculating a weight value of each candidate word (“meth” “amphetamine” “dextroamphetamine”)  in the morphological information branch associated with “methamphetamine”, apply the weight value of each candidate word to calculate an adjusted probability of each candidate word, where calculating a weight includes producing a higher weight value for a candidate word associated with the “methamphetamine” as the distance between the candidate word associated with “methamphetamine” and a term representing parent domain decreases. Gao does not teach such calculation of weights as required by the amended claims. 
Therefore, prior arts of record do not disclose or render obvious the combination of limitations set forth in independent claims 1 and 9. For these reasons, Claims 1-2, 7-10, and 15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        03/04/2022